Citation Nr: 9931932	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96 - 32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right nephrectomy. 

2.  Entitlement to service connection for an eye disorder 
diagnosed as compound hyperopic astigmatism, presbyopia, and 
amblyopia. 

3.  Entitlement to service connection for back pain as 
secondary to a service-connected right nephrectomy.  

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for a nasal disorder, 
claimed as epistaxis and as a chronic sinus disability.  

6.  Entitlement to service connection for prostrate cancer 
and erectile dysfunction, including on a direct basis or 
pursuant to  38 U.S.C.A. § 1151 based on Department of 
Veterans Affairs outpatient treatment between 1985 and 1995.  

7.  Entitlement to service connection for a chronic skin 
disorder, including dermatitis and a fungus of the left leg 
and left side of the body. 

8.  Entitlement to service connection for a bilateral eye 
disorder claimed as cataracts, dry eyes, and a right 
pterygium.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
November 1953, and from February 1954 to service retirement 
in May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1995 and 
March 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a VA Form 9 received in June 1996, the veteran raised the 
matter of his prior claim for service connection for a 
disability involving the teeth.  The record shows that the RO 
denied the veteran's claim for service connection for a 
disability involving the teeth in a rating action of July 
1996, and that he was given appropriate written notice of 
that adverse determination by letter of July 12, 1996.  That 
decision was not appealed and became final after one year.  
In order to reopen that claim, the veteran must submit 
evidence which bears directly and substantially upon that 
specific issue, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  As of this date, he has not done so, and 
that issue is not in appellate status. 

In his VA Form 9 received in June 1996, the veteran also 
raised a claim for an effective date prior to June 22, 1995 
for the grant of service connection for a right nephrectomy.  
That issue is referred to the RO for appropriate action.

The attention of the RO is directed to the specific language 
of the issues listed on the title page of this decisions, 
specifically the fact that the Board has restated some issues 
to include the veteran's contentions with respect to his 
claimed disabilities.  In so doing, several matters have been 
placed at issue which the RO had previously overlooked.  

In this decision, the Board has addressed the appellant's 
claim for service connection for an eye disorder diagnosed as 
compound hyperopic astigmatism, presbyopia, and amblyopia.  
The remaining issues on appeal are remanded to the RO for 
further action as described in the Remand portion of this 
decision. 


FINDINGS OF FACT

The claim for service connection for an eye disorder 
diagnosed as compound hyperopic astigmatism, presbyopia, and 
amblyopia lacks legal merit.


CONCLUSION OF LAW

The claim for service connection for an eye disorder 
diagnosed as compound hyperopic astigmatism, presbyopia, and 
amblyopia is legally insufficient.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  38 C.F.R. § 3.303(c), Part 4, 
§ 4.7;  Sabonis v. Brown,  6 Vet. App. 426 (1994).
REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Lacks Legal Merit

The Board finds that the veteran lacks entitlement under the 
law to service connection for an eye disorder diagnosed as 
compound hyperopic astigmatism, presbyopia, and amblyopia.  
38 U.S.C.A. § 1131 (West 1991);  38 C.F.R. § 3.303(c), and 
Part 4, § 4.9 (1999);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In  Sabonis, id., the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which the law 
and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  
Under the provisions of  38 C.F.R. § 3.303(c), and Part 4, 
§ 4.9 (1999), refractive errors of vision, including compound 
hyperopic astigmatism, presbyopia, and amblyopia are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits. 

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary of Veterans 
Affairs, precedent opinions of the chief legal officer of the 
VA, and precedent opinions of the United States Court of 
Appeals for Veterans Claims.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999).  The award of VA disability compensation 
benefits is controlled solely by application of the above-
cited law, regulations, instructions, and precedent opinions 
and decisions.  As  38 C.F.R. § 3.303(c), and Part 4, § 4.9 
(1999) specifically exclude refractive errors of vision, 
including compound hyperopic astigmatism, presbyopia, and 
amblyopia from those conditions for which service connection 
may be granted, the Board finds that the veteran's claim for 
a grant of service connection for an eye disorder diagnosed 
as compound hyperopic astigmatism, presbyopia, and amblyopia 
is legally insufficient.  Sabonis, id.  As evidence of a 
legally meritorious claim has not been submitted, the claim 
of entitlement to service connection for an eye disorder 
diagnosed as compound hyperopic astigmatism, presbyopia, and 
amblyopia is denied.  


ORDER

Evidence of a legally meritorious claim not having been 
submitted, the claim of entitlement to service connection for 
an eye disorder diagnosed as compound hyperopic astigmatism, 
presbyopia, and amblyopia is denied.  


REMAND

The Board notes at the outset that the RO has not obtained 
the veteran's service medical records for his periods of 
active service from February 1954 to service retirement in 
May 1968.  Although the rating decisions of October 1995, 
March 1996, and July 1996 state that the evidence considered 
includes the veteran's service medical records for the period 
from January 1948 to May 1968, those statements are incorrect 
as the only service medical records associated with the 
claims folder are those covering the period from January 1948 
to November 1953, and a report of service separation 
examination conducted in January 1958.  In addition, the 
Statement of the Case, dated in May 1996, and the 
Supplemental Statement of the Case, dated in September 1996, 
each erroneously state that the evidence considered includes 
the service medical records for the period from January 1948 
to May 1968.  

In his Substantive Appeal (VA Form 9), received in July 1996, 
the appellant has asserted that medical records from his 
service at Wheelus Air Force Base, Tripoli, from 1958 to 1961 
and while stationed at Wright-Patterson Air Force Base would 
support his claims, and expressed a belief that his records 
were not fully evaluated.  The record establishes that the 
veteran is correct to the extent that the RO has failed to 
obtain and review his service medical records from February 
1954 to May 1968.  

On July 15, 1999, the Court issued  Morton v. West, No. 96-
1517, which held that VA cannot assist a veteran in 
developing a claim which is not well grounded.  In its 
decision, the Court rescinded, effective immediately, the 
provisions in M21-1, Part III, 1.03(a) and Part VI, 2.10(f) 
(which instruct the VA to fully develop a claim before 
deciding whether or not it is well grounded) as invalid 
because they are contrary to  38 U.S.C.A. § 5107(a) (West 
1991).  See also VBA Letter 20-99-60.

As a consequence, VBA Letter 20-99-60, dated August 30, 1999, 
and directed to all VA Regional Offices and Centers, restated 
the requirement that service medical records and VA medical 
center records are to be requested in all cases.  These are 
records considered to be in VA custody.  Private medical 
records or records from other Federal or State agencies are 
not in VA custody and will not be requested prior to a 
determination that the claim is well-grounded.  The remainder 
of that VBA letter sets out mandatory actions to be taken 
where claims are found to be not well grounded.  

Except for the veteran's claim for service connection for an 
eye disorder diagnosed as compound hyperopic astigmatism, 
presbyopia, and amblyopia, decided above, all issues on 
appeal are Remanded to the RO for further limited 
development, to include obtaining all service medical and 
administrative records of the veteran in the possession of 
the National Personnel Records Center (NPRC), the National 
Archives Records Administration (NARA), the Department of the 
Air Force, the medical records office at Wright-Patterson Air 
Force Base, or any other repository which may contain the 
veteran's service medical or administrative records. 

Upon completion of the specified development, the RO must 
review and readjudicate all service connection claims, 
including those which are currently denied on the basis that 
they are not well grounded, and make a re-determination as to 
the issue of well-groundedness, including the three-step test 
set out in  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996), i.e., 
whether there is (1) competent evidence of a current 
disability in the form of a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of competent lay or medical evidence; and 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Upon readjudicating those claims curently found 
not well grounded, or found not well grounded based upon the 
review and readjudication required in this Remand order, the 
RO must specifically inform the veteran of the requirements 
to establish a well-grounded claim.  In addition, the RO must 
specifically inform the veteran of the types of evidence 
needed to establish service connection for the disabilities 
at issue, and provide notice of the time limit for submitting 
such evidence, as provided in  VBA Letter 20-99-60, dated 
August 30, 1999.  

With respect to the issue of well-groundedness, the RO is 
reminded that while the veteran's assertions must generally 
be regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992). 

In addition, evidentiary assertions on or accompanying the 
Veteran's Application for Compensation or Pension (VA Form 
21-526), and the supporting evidence must be presumed to be 
true for purposes of determining a well-grounded claim.  King 
v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  
1 Vet. App. 78, 81 (1990).  Exceptions to that rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King, id., at  21 (1993);  Espiritu, 
id. at 495 (1992);  Tirpak v. Derwinsk,  2 Vet. App. 609, 611 
(1992).  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski,  3 Vet. App. 286, 
288 (1992).

All claims found well-grounded under the criteria set forth 
in  Caluza, id., should be the subject of separate VA 
examinations by board-certified specialists, if available, to 
determine the current nature, extent, and etiology of all 
such disabilities, and to provide medical opinions addressing 
those claims in which the issue of secondary service 
connection or entitlement under the provisions of  
38 U.S.C.A. § 1151 is raised.  

The Board further finds that if, and only if, the issue of 
entitlement to service connection for prostate cancer under 
the provisions of  38 U.S.C.A. § 1151 based on treatment at a 
Department of Veterans Affairs medical facility between 1985 
and 1995 is found to be well grounded, that claim should be 
addressed by the Chief of Medical Administration at the 
treating VA medical facility identified by the appellant.  
See  Ross v. Derwinski,   3 Vet. App. 141 (1992) (unsupported 
claims on part of veteran that loss of vision was result of 
surgery performed by VA physicians did not justify belief by 
fair and impartial individuals that claim was well-grounded).  
In any event, copies of all clinical records of the veteran 
at that or any other VA medical facility between 1985 and 
1995 should be obtained, placed in a separate folder, and 
associated with the claims folder until completion of 
appellate review.  

In addition, the veteran's claim for a rating in excess of  
30 percent for residuals of a right nephrectomy addresses the 
assignment of an initial rating following an initial award of 
service connection for that disability.  In such cases, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to that disability 
from the date of the initial rating evaluations.  Fenderson, 
id., to include the report of any current VA medical 
examination found warranted. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all actions taken and examination reports 
obtained prior to returning the case to the Board in order to 
ensure full and specific compliance with all instructions 
contained in this remand order.  All cases returned to the 
Board which do not comply with the instructions of the Board 
remand will be returned to the RO for further appropriate 
action as directed. 

The case is Remanded for the following actions:

1.  The RO will obtain all service 
medical and administrative records of the 
veteran in the possession of the National 
Personnel Records Center (NPRC), the 
National Archives Records Administration 
(NARA), the Department of the Air Force, 
the medical records office at Wright-
Patterson Air Force Base, or any other 
repository which may contain the 
veteran's service medical or 
administrative records.  If no records 
are available at the indicated 
facilities, a negative response in 
writing is required.  

2.  Copies of all clinical records of 
genitourinary treatment or treatment of 
the veteran in the urology clinic at any 
VA medical facility between 1985 and 1995 
should be obtained direct from that 
facility, placed in a separate folder, 
and associated with the claims folder 
until completion of appellate review.  

3.  The RO will then determine which, if 
any, of the veteran's service connection 
claims are well grounded under the 
criteria set for in  Caluza, id.  The RO 
will comply with the actions mandated by 
VBA Letter 20-99-60, dated August 30, 
1999, as to all claims, and VA 
examinations by board-certified 
specialists, if available, will be 
scheduled in all instances in which well-
grounded claims are identified.  

4.  In all well-grounded claims in which 
VA examinations by board-certified 
specialists, if available, are required, 
the examining physician(s) are to be 
instructed to review the veteran's 
medical records prior to their 
examinations and to provide an 
affirmative statement that they have done 
so.  All indicated and appropriate 
clinical and diagnostic tests should be 
performed, and the findings reported in 
detail.  In all well-grounded cases in 
which an inservice etiology is asserted, 
medical opinions must be provided as to 
whether it is at least as likely as not 
that the claimed relationship exists.  In 
addition, where a well-grounded claim 
contends that a service-connected 
disability caused or worsened another 
disability, or that VA outpatient 
treatment caused or worsened a particular 
disease or injury, a review of pertinent 
medical records and a specialist medical 
opinion must be obtained as to whether it 
is at least as likely as not that any 
such nexus exists.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions, including 
all indicated examinations and opinions, 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the appellant's well-
grounded service connection issues and 
the claim of entitlement to a rating in 
excess of  30 percent for residuals of a 
right nephrectomy.  A complete statement 
of reasons and bases must be provided for 
each such determination.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

